DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed June 14, 2022 is acknowledged.
Claims 1-12, 14-17 and 19-20 are pending. Claims 1-12 are being examined on the merits. Claims 14-17 and 19-20 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed June 14, 2022 have been fully considered.

The following rejections are withdrawn in view of Applicant’s arguments and 
amendments to the claims:
Rejection of claims 10-12 under 35 USC § 112(b)

Prior Art Rejections of Claims 1-12 over the ‘784 application, and optionally, Johnson or Hansen
	Applicant argues that the prior art rejection of, in particular, independent claim 1, should be withdrawn to the extent that it applies to the instant claim, which has been amended to incorporate a limitation requiring that the droplets have a volume of approximately 0.1 nL, and requiring that the RT efficiency is at least 10%. Specifically, Applicant argues that the cited art does not teach or suggest the newly added volume and RT efficiency limitations. Rather, Applicant characterizes the prior art as teaching the “RT efficiency at 0.1 nL would be significantly under 10%” (Remarks, pp. 7-10). 
	The Examiner disagrees. As noted below, the limitations that are newly added to claim 1 are new matter. Also, as noted below, the newly added volume and RT efficiency limitations are limited only to droplets of “approximately 0.1 nL”. Thus, the prior art rejections are maintained, at least, because they are directed to embodiments that are unrelated to the new volume and RT efficiency limitations. Since claim 1 embodiments that do not comprise “approximately 0.1 nL” droplets are not limited by the newly added volume and RT efficiency limitations, and since embodiments that are not directed to those limitations are taught or suggested by the art, the Examiner does not need to reach the issue of whether embodiments comprising the volume and RT efficiency limitations would distinguish the art.
	Applicant also argues that the rejections should be withdrawn as the “benefits gained from the instant invention, specifically the improved RT efficiency, are not taught or suggested by Fan. Thus, one of skill in the art would have had no reasonable expectation of success to arrive at the presently claimed invention” (Remarks, p. 11). 
The Examiner disagrees. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. MPEP 2144 IV. Thus, whether the ordinary artisan recognized the improved RT efficiency or was motivated by it, or whether it provided a reasonable expectation of success, is not dispositive as to whether the modification is rendered obvious by the art.
	Applicant argues that the prior art rejections of the dependent claims over the ‘784 application in view of various secondary references should be withdrawn, as the secondary references do not cure the deficiencies of the ’784 application (Remarks, p. 12).
	As noted, the Examiner disagrees with Applicant’s characterization of the teachings of the cited art. 
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the newly amended claims.

	 

Information Disclosure Statement
The Information Disclosure Statement submitted June 20, 2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to recite the limitation “when each … droplet[] has a volume of … 0.1 nL, an efficiency of the reverse transcription is at least 10%”. This limitation is new matter. Applicant cites p. 61, ll. 10-13 of the specification as providing written description support for this limitation (Remarks, p. 6). That portion of the specification refers to instant Fig. 3C and the results of the Example 3 experiments, which describe the “[i]mpact of [the] amount of RT enzyme, [and] lysis buffer in RT efficiency” (p. 59, l. 30). Fig. 3C specifically describes 2 test conditions, referred to as “v1” and “v2” and each having a volume of 100 pL (0.1 nL), where “v1” apparently has an RT efficiency of 1.2% and v2 has an RT efficiency of 49% (specification, p. 61, ll. 10-12). Thus, the specification describes only one embodiment (i.e., “v2”), with a particular amount of RT enzyme and lysis buffer, and having an RT efficiency of 49%. In contrast, claim 1 has been amended to recite a very broad range of RT efficiency of 10% to an unspecified upper limit (i.e., “at least 10%”), and is not limited to any particular amount of RT enzyme and lysis buffer. Thus, the specification teaches neither the “at least 10%” range, nor that the RT efficiency of Fig. 3C “v2” extends across reaction conditions that are not limited to the RT enzyme and lysis buffer conditions of Fig. 3C “v2”. The specification does not reasonably convey to the ordinary artisan that the applicant was in possession of the limitation “when each … droplet[] has a volume of … 0.1 nL, an efficiency of the reverse transcription is at least 10%” at the time of filing, and consequently it is new matter. 
Claims 2-12 depend directly or indirectly from claim 1, and consequently incorporate the new matter of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in the last clause the limitation “an efficiency of the reverse transcription is at least 10%”, the meaning of which is unclear. Specifically, it is not clear what the 10% is referencing. The specification describes an embodiment where the RT efficiency is measured in an embodiment where RT is performed with “purified RNA”, and that value is set to 100% (e.g., specification, p. 61, ll. 10-12; Fig. 3C). It is not clear if the “10%” in claim 1 is intended to refer to the same “RT performed with purified RNA” embodiment of Fig. 3C, or if it is intended to refer to another standard. Stated differently, the claim recites “an efficiency of [RT] … when compared to purified RNA”, however, “purified RNA” does not in and of itself have an “RT efficiency”. Since the ordinary artisan would not be able to determine the metes and bounds of the claims, it is indefinite.

Claims 2-12 depend directly or indirectly from claim 1, and consequently incorporate the new matter of claim 1. Claim 5 is rejected both based on its dependency from claim 1, and, independently as a result of reciting an additional range.



Claim Interpretation
Claim 1 has been amended to recite “wherein when each of said droplets has a volume of … 0.1 nL, an [RT] efficiency … is at least 10% …”. This embodiment is being interpreted as optional. That is, claim 1 is directed to a range of droplet volumes of less than 3 nL. Claim 1 has been amended to additionally recite this narrower “approximately 0.1 nL” embodiment with the specified RT efficiency. However, the narrower volume limitation is not required. Thus, when the droplet volume is “less than 3 nL”, and not “approximately 0.1 nL”, then the RT efficiency limitation is not in effect. For example, a droplet volume of 2 nL does not meet the “approximately 0.1 nL” limitation, and thus the RT efficiency limitation would not apply to a 2 nL droplet volume.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US Patent App. Pub. No. 2015/0299784; hereinafter, the ‘784 application).

Regarding independent claim 1, the ‘784 application teaches …
A method for capturing and barcoding single cell nucleic acid comprising: a) providing a plurality of cells contained within a plurality of compartments, at least some of the compartments each comprising a single cell (Fig. 43A; para. 113: “stochastically labeling molecules … with molecular barcodes”; para. 178: “microwell arrays are used to entrap single cells”; para. 580: “cell suspension was … loaded onto a … surface with up to 150,000 microwells …the number of cells was adjusted to that only about 1 out of 10 … wells receives a cell”);  
a reverse transcriptase (para. 339: “[g]enerating cDNA copies may comprise using a reverse transcriptase”);
and at least one type of an oligonucleotide, wherein the at least one type of oligonucleotide comprises a barcode sequence and a primer sequence (para. 119: “RNA molecules may be stochastically labeled with a set of molecular barcodes … the molecular barcodes may comprise a label region … and universal PCR region … the label region … may contain a unique sequence that may be used to distinguish two or more different molecular barcodes … the label region may be used to confer a unique identity to identical RNA molecules … the universal PCR region may serve as a primer binding site”); 
wherein each different primer sequence defines a different oligonucleotide type (Fig. 1: shows a cell label, which is unique for each bead; para. 517: “[f]or each oligonucleotide on the same bead, the sequences of the oligonucleotides are identical except for the molecular label);
and wherein the compartments contain one or more barcode sequences distinguishable from barcode sequences contained in other compartments of the plurality of compartments (para. 517: “[f]or each oligonucleotide on the same bead, the sequences of the oligonucleotides are identical except for the molecular label … [f]or oligonucleotides on different beads, … the combinations are different”); 
b) lysing at least some of the cells within the compartments to release nucleic acids from the cells (para. 178: “cellular mRNA molecules, which are released upon lysis of the cell);
c) hybridizing at least some of the released nucleic acids to said oligonucleotide in at least some of the compartments (para. 315: “attachment of the oligonucleotide to a nucleic acid may occur by … hybridization”; Fig. 43A; para. 582: “[l]ysis buffer was applied …. The poly(dA) tailed mRNA molecules released from a cell hybridize to the oligo(dT) on the 3’ end of the oligonucleotides”);
and d) reverse transcribing the released nucleic acids hybridized to said oligonucleotide using the primer sequence in at least some of the compartments (para. 168: “[s]ynthesizing cDNA in the microwell plate … may comprise reverse transcription of mRNA”; para. 315: “[h]ybridization of the oligonucleotide to the nucleic acid may be followed by … reverse transcription”; para 335: “at least a portion of the oligonucleotide acts as a primer for the reverse transcription reaction”);
wherein each compartment has a volume of less than 3 nL (para. 580, middle col., para. 2: “each … microwell has a volume of about 20 picoliters”). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03. 

Step (d) is being construed as encompassing reverse transcription outside of the compartments, as long as the oligonucleotide in the original compartment is used for the reverse transcription. That is, claim 1 in its current form does not require that each of the steps occur in a compartment.

Regarding the limitation that requires the compartment to be a droplet, the ‘784 application additionally suggests wherein the compartment is a droplet and the plurality of compartments is a plurality of droplets. Specifically, the ‘784 application teaches that droplets can be used to spatially isolate single cells and that “the labeled nucleic acids or any products thereof may be in … a droplet” (para. 382). In addition, the ‘784 application teaches an embodiment where a droplet is used to isolate single cells, and where the nucleic acids are then tagged and analyzed (para. 382). 
Thus, the ‘784 application teaches that the compartment is a droplet, that cells can be isolated in single droplets, that the droplets can include nucleic acid products and reaction products, and that nucleic acids can be tagged and analyzed in the droplet. The ‘784 application does not specifically teach the reverse transcription reaction occurring in the spatially isolated droplet, however, the ordinary artisan would understand from the other teachings in the ‘784 application that the analysis can include a reverse transcription step. In addition, see the discussion above in the Response to Arguments section, which elaborates on the reasoning for this rejection.
 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the ‘784 application and to incorporate the droplet format from different embodiments of the ‘784 application. The application teaches the need to assess phenotypes and genotypes in various complex, heterogeneous cellular milieus. One of ordinary skill in the art would have been motivated to optimize the method as needed through routine experimentation to customize the method for various types of compartments to obtain a highly efficient method, and would have had an expectation of success as the application suggests that the method can be customized.
	

Regarding dependent claim 2, the ‘784 application additionally teaches wherein the concentration of each type of oligonucleotide in the droplets is at least 100 nM. Specifically, in the ‘784 application Example 16, RNA molecules from a single cell were incubated with a labeling mix including 10 µM dT oligos pool (paras. 622-624). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03. Here, “at least 100 nM” is construed as a range of 100 nM to an unspecified upper limit, and, therefore, the 10 µM concentration taught by the ‘784 application is a point in the claimed range.

Regarding dependent claims 3 and 4, the ’784 application additionally teaches wherein step a) further comprises providing a plurality of particles contained within said plurality of droplets, and wherein at least some of the droplets further comprise a particle (para. 517: “in some instances, for every 10 wells, 50 beads may be deposited on the array, with 0-2 beads falling into each well”), as recited in claim 3, and wherein the at least one type of an oligonucleotide is bonded to a particle (Fig. 43B), as recited in claim 4. 

Regarding dependent claim 5, the ‘784 application additionally teaches wherein each droplet has a volume equal to or less than 1 nL (para. 580, middle col., para. 2: “each … microwell has a volume of about 20 picoliters”). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 7, the ‘784 additionally teaches wherein the one or more barcode sequences uniquely identify the nucleic acids released by a single cell from nucleic acids released from other cells (Fig. 43B, cell label, unique for each bead).

Regarding dependent claim 8, the ‘784 application additionally teaches wherein the at least one type of oligonucleotide comprises a primer sequence selected from the group consisting of a poly-T sequence, a random DNA sequence and a gene-specific sequence (para. 5).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US Patent App. Pub. No. 2015/0299784; hereinafter, the ‘784 application) as applied to claim 1 above, and further in view of Johnson (WO 2012/083225 A2).

Regarding dependent claim 6, Johnson teaches recovering cDNAs in at least some of the droplets. Specifically, Johnson teaches RT-PCR in emulsion droplets, followed by emulsion reversal and collection of cDNA from the droplets (para. 89: “device is used to generate single cell emulsion droplets”; para. 99: “[a]fter thermocycling the emulsions, … emulsion reversal … recover[s] the aqueous phase of the reaction”; para. 224: “method also provides cDNA synthesis and PCR in emulsion microdroplets”; para. 225: “[a]fter emulsion reversal, the major amplicons are subjected to bulk sequencing”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the ‘784 application, discussed above, and to incorporate the step of collecting cDNA from droplets, as taught by Johnson. The application teaches the need to assess phenotypes and genotypes in various complex, heterogeneous cellular milieus. One of ordinary skill in the art would have been motivated to collect cDNA from the droplets in order to subject it to additional processing, such as bulk sequencing, in order to complete the phenotyping/genotyping process, and would have had an expectation of success as the application suggests that the method can be customized.

In view of the foregoing, claim 6 is prima facie obvious over the ‘784 application in view of Johnson.

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US Patent App. Pub. No. 2015/0299784; hereinafter, the ‘784 application) as applied to claims 1 and 8 above, and further in view of Hansen (WO 2015/176162 A1).

Regarding dependent claim 9, the ‘784 application additionally teaches wherein the 
primer sequences is a gene-specific sequence (para. 5), and the gene is selected from the group consisting of a B-cell gene (para. 536, Table 9, e.g., CD19), and a T-cell gene (para. 536, Table 9, e.g., CD3), but the ‘784 application does not teach the specific recited genes. However, Hansen teaches antibody heavy variable gene, antibody heavy constant gene, antibody light variable gene, and antibody light constant gene (paras. 38, 145, 146, 163), as well as alpha T-cell receptor gene, beta T-cell receptor gene, delta T-cell receptor gene and gamma T-cell receptor gene (paras. 38 and 50).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of the ‘784 application and to incorporate the specific T-cell- and B-cell-related genes of Hansen. The application teaches the need to assess phenotypes and genotypes in various complex, heterogeneous cellular milieus and teaches that the method is useful in assessing rare cell transcriptomes, including those from immune system cells, such as T-cells and B-cells. Hansen teaches the need for high-throughput sequencing technologies to study diversity of antibody, B-cell receptor and T-cell receptor sequences in order to accomplish “immune profiling of patients”. One of ordinary skill in the art would have been motivated to try the specific Hansen T-cell and B-cell genes and transcripts in the method of the ‘784 application, as the ‘784 application specifically teaches the utility of the method for assessing transcripts from such sources, and would have had an expectation of success as the application suggests that the method can be used with a variety of tissues sources.

In view of the foregoing, claim 9 is prima facie obvious over the ‘784 application in view of Hansen.

Conclusion
Claims 1-12 are being examined, and are rejected. Claims 14-17 and 19-20 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637